NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             DESMOND KWAME MENYONGARI, Appellant.

                             No. 1 CA-CR 20-0172
                               FILED 3-9-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-121166-001
              The Honorable Frank W. Moskowitz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                         STATE v. MENYONGARI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Desmond
Kwame Menyongari filed a brief advising the court that, after searching the
entire record, he is unable to discover any arguable question of law and
requesting that this court conduct an Anders review of the record.
Menyongari was given the opportunity to file a supplemental brief pro se,
but has not done so. For reasons that follow, we affirm Menyongari’s
convictions and resulting sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2           In May 2019, D.K.1 lost his wallet while bicycling in Mesa.
D.K. cancelled all of his credit cards, except for his Chase bank debit card.

¶3           The next morning, D.K. received an alert from Chase that his
debit card had been used at a Safeway to make two purchases, totaling
about $700. Later that day, Mesa Police lawfully detained Menyongari.
During a search incident to arrest, officers found six Visa gift cards in his
pocket along with D.K.’s Arizona driver’s license, game and fish card, and
Chase debit card. Officers also found two Safeway receipts for the gift card
purchases.

¶4             The State indicted Menyongari for taking the identity of
another, a Class 4 felony and theft of a credit card or obtaining a credit card
by fraudulent means, a Class 5 felony.              Following Menyongari’s
arraignment, he moved for a competency hearing pursuant to Arizona Rule
of Criminal Procedure (“Rule”) 11. After experts examined Menyongari,
the trial court found him competent to stand trial.



1“Initials are used to protect the victim’s privacy.” State v. Maldonado, 206
Ariz. 339, 341, ¶ 2 n.1 (App. 2003).



                                      2
                         STATE v. MENYONGARI
                           Decision of the Court

¶5            At the close of the State’s case, Menyongari moved for
acquittal pursuant to Rule 20. The court denied the motion. The jury found
him guilty of both counts. The jury further found Menyongari committed
the offenses while on release in another matter. The court sentenced
Menyongari as a category-two repetitive offender to concurrent prison
terms of 4.25 years on count one and 3 years on count two.

¶6           We have jurisdiction over Menyongari’s timely appeal
pursuant to Article 6, Section 9 of the Arizona Constitution, and A.R.S.
§§ 12-120.21(A)(1), 13-4031, and -4033.

                               DISCUSSION

¶7            The court has reviewed and considered counsel’s brief. The
court has searched the entire record for reversible error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30 (App. 1990) (providing guidelines for briefs when
counsel has determined there are no arguable issues to appeal). Searching
the record and reviewing the briefs reveals no reversible error. The record
shows Menyongari was represented by counsel at all stages of the
proceeding and counsel was present at all critical stages. All proceedings
were conducted in compliance with the Arizona Rules of Criminal
Procedure. The sentences imposed were within the statutory limit.

                               CONCLUSION

¶8            We affirm Menyongari’s convictions and resulting sentences.

¶9            Upon the filing of this decision, defense counsel is directed to
inform Menyongari of the status of his appeal and of his future options.
Defense counsel has no further obligations, unless upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984).
Menyongari shall have 30 days from the date of this decision to proceed, if
he desires, with a pro se motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA



                                        3